DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed January 4, 2021. Applicant elects Group I without traverse, and PNT1a, first exon, frameshift mutation, PMT protein truncation and deletion mutation with traverse. Regarding species election (A), Applicant traverses that there should not be a significant search burden to search all five PMT genes. Each of PMT1b, PMT2, PMT3 and PMT4 share at least 91.81% identity with PMT1a at the cDNA level and at least 96.27% identity with PMT1a at the amino acid level. Regarding species election (B), Applicant traverses that there should not be a significant search burden to search each subregion of the PMT1a gene because a full search of PMT1a should include the promoter, the 5’ UTR, all introns and exons, the 3’ UTR and the terminator. Regarding species elections (C), (D) and (E), a search of a mutation within PMT1a would naturally encompass all types of mutations including a nonsense mutation, a missense mutation, a frameshift mutation, and a splice-site mutation; a PMT protein truncation, a non-translatable PMT gene transcript, a non-functional PMT protein, and a premature stop codon in a PMT gene; and a substitution, a deletion, an insertion, a duplication, and an inversion. Applicant’s traversals have been considered but are deemed unpersuasive for the following reasons. A search of a mutant PMT1a gene would not necessarily be co-extensive with searches for mutant genes of PMT1b, PMT2, PMT3 and PMT4. Moreover, Applicant has not indicated they are obvious variants of each other. Each PMT would require a separate search, in addition to a search of the region, the type of 
Specification
2. 	The disclosure is objected to because of the following:
	It is unclear which SEQ ID Nos. correspond to PMT1a and PMT1b. In the “Brief Description of the Sequences”, paragraph [0034] and Table 1A (p. 59), Applicant indicates that SEQ ID Nos. 2, 7 and 12 are PMT1a sequences, and SEQ ID Nos. 1, 6 and 11 are PMT1b sequences. In Table 1E (p. 61), Applicant indicates that SEQ ID 
	On page 98, paragraph [00199], “compromising” is misspelled.
	In Example 5, “Tables 7A to 7E” should be amended to “Tables 8A-8E”. Also, Example 5 refers to Tables 9A to 9E. However, there are no Tables 9A to 9E. Additionally, the second sentence in Example 5 is not a complete sentence.
Appropriate correction is required.
Claim Objections
3. 	Claim 1 is objected to because of the following: “PMT” should be spelled out the first time it is used, with the acronym in parentheses.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 1-7, 9-12 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.

Clarification and/or correction is required.
Claim Rejections - 35 USC § 112(a)
6. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-7, 9-12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the 
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997). “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.” Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000). “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.” Id. Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention. Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”) While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough. Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010). Rather, it is the specification itself that must demonstrate possession. Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978). All that is required is that the specification demonstrates to a person of ordinary skill in the art that the inventor was in possession of the invention. Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
In Example 1, Applicant discloses that putrescine N-methyl transferase (PMT) is an enzyme involved in nicotine biosynthesis. Genes encoding PMT are designated as pmt mutant allele with the edited site in the middle of the genomic sequence, corresponding to the indel mutations listed in Tables 4A-4E. In Example 3, PMT edited lines were analyzed for their alkaloid and nicotine contents, shown in Tables 6A-6C. Table 7 shows nicotine and total alkaloids levels in quintuple pmt mutants in various tobacco varieties. Tables 8A-8E provide a list of mutants obtained with various genotypic combinations for five PMT genes, from single gene mutations to quintuple gene mutations. In Example 4, a quintuple pmt knockout mutant (line CS15, NLM (Ph, Ph) background) shows reduced nicotine level without compromising leaf yield or quality when compared to a low nicotine KY171 harboring nic1 and nic2 double mutations. In Example 5, Applicant states that each of the mutant alleles listed in Tables 4A-4E and Table 10 can be used to generate single, double, triple, quadruple or quintuple mutants in accordance with Tables 8A-8E, however, there is no evidence that such mutants were produced. In Example 6, Applicant states that total alkaloids can be further reduced by combining pmt mutations with mutations in other genes, such as quinolate phosphoribosyl transferase (QPT) or quinolinate synthase (QS), however, no such mutant plants were produced. In Example 7, PMT knockout mutants are produced by editing all five PMT pmt alleles in various lines of various tobacco varieties. Table 11 shows the number of nucleotides deleted for the lines in Table 10. Tables 12A-12E provide a list of mutant alleles obtained from the five PMT genes, showing approximately 90-nucleotide sequences from each edited PMT gene with the edited site in the middle of the genomic sequence, corresponding to the indels in Table 10. In Example 8, nicotine content of homozygous PMT edited lines (mutation of five PMT genes) of different tobacco varieties are shown in Tables 13A-13C. In Example 9, PMT edited hybrid lines were developed from the lines in Example 7 and used as progenitors for male sterile lines, as shown in Table 14. In Example 10, PMT edited lines have less mold infestation than LA BU21 during curing, as shown in Table 15.
The claimed invention lacks adequate written description for the following reasons. First of all, one skilled in the art cannot predict the structure of the elected PMT1a sequence from the generic recitation of “PMT1a” alone. The specification states that for PMT1a, its genomic sequence is SEQ ID NO:2, its cDNA is SEQ ID NO:7 and its protein sequence is SEQ ID NO:12 (Table 1A). No other sequence is disclose for PMT1a. The claims encompass mutants and allelic variants and thus imply that structural variants exist in nature, yet no structural variant has been disclosed. The implication is there is a gene and a protein other than that disclosed which exists in nature, but the structure thereof is not known. The disclosure of SEQ ID Nos. 2, 7 and 12 for PMT1a from one Nicotiana tabacum plant is not representative of other PMT1a sequences from other sources, or other tobacco plants. Thus, there are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine 
The Federal Circuit has clarified the application of the written description requirement. The court stated that a written description of an invention "requires a precise definition, such as by structure, formula, [or] chemical name, of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568; 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). The court also concluded that "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material." Id. Further, the court held that to adequately describe a claimed genus, Patent Owner must describe a representative number of the species of the claimed genus, and that one of skill in the art should be able to "visualize or recognize the identity of the members of the genus." Id. See MPEP Section 2163, where it is taught that 
[T]he claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence. 
Thus, the generic recitation of PMT1a does not allow one skilled in the art to predict the structures of PMT1a sequences encompassed by the claims. 

	Thirdly, with regard to the number of mutant alleles, it is unpredictable which single mutant allele, such as the elected PMT1a gene, would produce the reduced nicotine phenotype. Applicant’s working examples are directed to tobacco plants containing five mutant genes. One skilled in the art cannot predict whether a mutated PMT1a gene alone would produce the same phenotype as a plant comprising five mutated PMT genes. It is further unpredictable whether two, three or four mutant PMT genes would produce the same phenotype as five mutant PMT genes. Accordingly, “one or more mutant alleles” for producing the claimed phenotype is not adequately described.
	Fourthly, the type of mutation to produce the claimed phenotype lacks adequate written description. Applicant discloses deletion mutations in the 5’ UTR region of the PMT1a gene. However, the claims encompass mutations of any type within any region of the PMT1a gene. Applicant elected the first exon in claim 9, frameshift mutation in claim 10, a PMT protein truncation in claim 11 and a deletion of any number of 
Given the breadth of the claims and lack of guidance of the specification, the specification fails to provide an adequate written description of the invention encompassed by the claims. Accordingly, the claimed plants lack adequate written description under current Written Description guidelines (Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111. See also the Written Description Guidelines, Revision 1, March 25, 2008.)
8. 	Claims 1-7, 9-12 and 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
“The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation.’”)  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.  
Applicant’s disclosure is as set forth above. The claimed invention is not enabled for the following reasons. First of all, without a sequence structure, such as SEQ ID NO:2, one skilled in the art cannot make mutations to an undisclosed sequence without undue experimentation. Applicant discloses SEQ ID NO:2 as the genomic DNA sequence for PMT1a, however, the claims are not limited to SEQ ID NO:2. Applicant provides no guidance as to how other PMT1a sequence structures can be determined. Before a sequence can be mutated, its structure must be known or disclosed. Absent a disclosure of a structure for PMT1a, one skilled in the art cannot produce a mutated PMT1a sequence without undue experimentation.

Thirdly, with regard to the particular mutations in the PMT1a gene, Applicant’s working examples are deletion mutations in the 5’ region of SEQ ID NO:2, see Tables 4A-4D. Table 4E shows a single nucleotide insertion at position 132 from ATG. Applicant provides no guidance and no working example of other mutations, such as mutations in other regions of the PMT1a gene, substitution mutations, or combinations of different mutations. The state of the prior art does not teach that all mutations would have the same effect, or all mutations would produce a knockout mutant or a loss-of-function mutant. Applicant provides no guidance as to how operable embodiments can be readily identified or how inoperable embodiments can be readily eliminated without resorting to random trial and error requiring undue experimentation. Accordingly, Applicant has not fully enabled any mutation in any region of the PMT1a gene without undue experimentation.
In making this determination, the Office has weighed each of the Wands factors.  The state of the prior art is not highly developed, the nature of the invention is mutations 
Weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed.
Claim Rejections - 35 USC § 102
9. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11. 	Claims 1-7, 11, 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudithipudi, C. (US Publication No. 20150322451 (A)). Prior art  by the prior art.
Conclusion
12. 	No claim is allowed.  
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/PHUONG T BUI/Primary Examiner, Art Unit 1663